 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

Original Issue Date: November __, 2019

 

$1,666,666.66

 

10% ORIGINAL ISSUE DISCOUNT SENIOR SECURED CONVERTIBLE NOTE

 

DUE NOVEMBER 15, 2020

 

THIS 10 % ORIGINAL ISSUE DISCOUNT SENIOR SECURED NOTE is one of a series of duly
authorized and validly issued 10 % Original Issue Discount Senior Secured
Convertible Notes of Banner Midstream Corp., a Delaware corporation (the
“Company”), having its principal place of business at 5899 Preston Rd., Unit
505, Frisco, TX 75034, designated as its 10% Original Issue Discount Senior
Secured Convertible Note due November 15, 2020 (this Note, the “Note” and,
collectively with the other Notes of such series, the “Notes”). The Notes shall
be convertible into shares of common stock, par value $0.0001 per share of MTB
Corp. (“Mount Tam”), having its principal place of business at106 Main Street,
#4E, Burlington, VT 05401.

 

FOR VALUE RECEIVED, the Company promises to pay to _________ or its registered
assigns (the “Holder”), or shall have paid pursuant to the terms hereunder, the
principal sum of $1,666,666.67 on November , 2020 (the “Maturity Date”) or such
earlier date as this Note is required or permitted to be repaid as provided
hereunder, and to pay interest to the Holder on the aggregate unconverted and
then outstanding principal amount of this Note in accordance with the provisions
hereof. This Note is subject to the following additional provisions:

 

Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Note, (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement and (b) the
following terms shall have the following meanings:

 

“Alternate Consideration” shall have the meaning set forth in Section 5(e).

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) or Mount Tam thereof commences a case or other proceeding under any
bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
relating to the Company or any Significant Subsidiary thereof or Mount Tam, (b)
there is commenced against the Company or any Significant Subsidiary thereof or
Mount Tam any such case or proceeding that is not dismissed within 60 days after
commencement, (c) the Company or any Significant Subsidiary thereof or Mount Tam
is adjudicated insolvent or bankrupt or any order of relief or other order
approving any such case or proceeding is entered, (d) the Company or any
Significant Subsidiary thereof or Mount Tam suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 calendar days after such appointment, (e) the
Company or any Significant Subsidiary thereof or Mount Tam makes a general
assignment for the benefit of creditors, (f) the Company or any Significant
Subsidiary thereof or Mount Tam calls a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts or (g) the
Company or any Significant Subsidiary thereof or Mount Tam, by any act or
failure to act, expressly indicates its consent to, approval of or acquiescence
in any of the foregoing or takes any corporate or other action for the purpose
of effecting any of the foregoing.

 



 -1- 

 

 

“Base Conversion Price” shall have the meaning set forth in Section 5(b).

 

“Beneficial Ownership Limitation” shall have the meaning set forth in Section
4(c)(ii).

 

“Business Day” means any day except any Saturday, any Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.

 

“Buy-In” shall have the meaning set forth in Section 4(d)(v).

 

“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company or Mount Tam, by contract or otherwise) of in excess of 33%
of the voting securities of the Company or Mount Tam (other than by means of
conversion or exercise of the Notes and the Securities issued together with the
Notes), (b) the Company or Mount Tam merges into or consolidates with any other
Person, or any Person merges into or consolidates with the Company or Mount Tam
and, after giving effect to such transaction, the stockholders of the Company or
Mount Tam immediately prior to such transaction own less than 67% of the
aggregate voting power of the Company or Mount Tam or the successor entity of
such transaction, or (c) the Company or Mount Tam sells or transfers all or
substantially all of its assets to another Person and the stockholders of the
Company or Mount Tam immediately prior to such transaction own less than 67% of
the aggregate voting power of the acquiring entity immediately after the
transaction, (d) a replacement at one time or within a three year period of more
than one-half of the members of the Board of Directors which is not approved by
a majority of those individuals who are members of the Board of Directors on the
date hereof (or by those individuals who are serving as members of the Board of
Directors on any date whose nomination to the Board of Directors was approved by
a majority of the members of the Board of Directors who are members on the date
hereof), (e) Jay Puchir shall no longer be employed by the Company as Chief
Executive Officer on a full time basis or (f) the execution by the Company or
Mount Tam of an agreement to which the Company or Mount Tam is a party or by
which it is bound, providing for any of the events set forth in clauses (a)
through (e) above.

 

“Closing Bid Price” means on any particular date (a) the last reported closing
bid price per share of Common Stock on such date on the Trading Market (as
reported by Bloomberg L.P. at 4:15 p.m. (New York City time)), or (b) if there
is no such price on such date, then the closing bid price on the Trading Market
on the date nearest preceding such date (as reported by Bloomberg L.P. at 4:15
p.m. (New York City time)), or (c) if the Common Stock is not then listed or
quoted on a Trading Market and if prices for the Common Stock are then reported
in the “pink sheets” published by Pink Sheets LLC (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (d) if the shares of Common
Stock are not then publicly traded the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holder and reasonably acceptable to the Company, the fees and expenses of which
shall be paid by the Company .

 

“Conversion” shall have the meaning ascribed to such term in Section 4.

 



 -2- 

 

 

“Conversion Date” shall have the meaning set forth in Section 4(a).

 

“Conversion Price” shall have the meaning set forth in Section 4(b).

 

“Conversion Schedule” means the Conversion Schedule in the form of Schedule 1
attached hereto.

 

“Conversion Shares” means, collectively, the shares of common stock, par value
$0.0001 per share of Mount Tam issuable upon conversion of this Note in
accordance with the terms hereof.

 

“Note Register” shall have the meaning set forth in Section 2(c).

 

“Dilutive Issuance” shall have the meaning set forth in Section 5(b).

 

“Dilutive Issuance Notice” shall have the meaning set forth in Section 5(b).

 

“Effectiveness Period” shall have the meaning set forth in the Registration
Rights Agreement.

 

“Equity Conditions” shall mean, during the period in question, (1) the
continuation of listing and trading of the Common Stock of Mount Tam on the
Trading Market on which such shares are currently listed and trade (and the
Company and Mount Tam believe, in good faith that trading of the Common Stock on
such Trading Market will continue uninterrupted for the foreseeable future) and
there shall be no threats to revoke listing or trading on such market, commenced
or pending (i) either in writing or (ii) by falling below the then effective
minimum listing requirements of such market; (2) the Company, its Subsidiaries
and Mount Tam are in compliance with all of the payment, conversion and other
provisions of the Notes and related documents; (3) the Company, its Subsidiaries
and Mount Tam are not otherwise in default under the Notes and an Event of
Default shall not have occurred under the Notes of the other Transaction
Documents; (4) the Company and Mount Tam are is in compliance with the public
informational requirements of Rule 144(c) and the Conversion Shares or the
shares received in respect of interest on the Notes and the 300,000 shares of
Mount Tam received in connection with the purchase of the Notes are eligible to
be sold pursuant to Rule 144 without the need for registration under federal or
state securities laws as set forth in an opinion to that effect, addressed and
acceptable to the Transfer Agent and the holder; (5) the weighted average share
price of the common stock for any of the 20 trading days prior to an issuance
date or interest payment date or conversion date (as set forth on Bloomberg) is
above $0.50 (as appropriately adjusted for all stock splits, stock dividends,
stock combinations, reclassifications or other transactions); (6) there shall be
no public announcement of a Fundamental Transaction or a Change of Control
Transaction; (7) the shares of common stock issued upon conversion or in respect
of interest are duly authorized for issuance, reserved in an amount equal to at
least 5 times the shares then issuable under the Notes and eligible for trading
without restriction on the Trading Market on which they currently trade; (8) the
average daily dollar trading volume of the common stock for the 10 days prior to
the date of issuance or receipt of shares pursuant to conversion or in respect
of interest is above $75,000; (9) the Holder of the Note is not in possession of
any information provided by the Company that constitutes or may constitute
material non-public information; (10) the Company’s shares of common stock must
be DWAC Eligible and not subject to a “DTC chill” ; and (11) the conversion
shares must be eligible to be delivered via Depository Trust Company; (12) there
is a sufficient number of authorized but unissued and otherwise unreserved
shares of Common Stock for the issuance of all of the shares issuable pursuant
to the Transaction Documents, and (13) all of the shares issued or issuable
pursuant to the transaction proposed would not violate the limitations set forth
in Section 4(c).

 

“Event of Default” shall have the meaning set forth in Section 8(a).

 



 -3- 

 

 

“Exempt Issuance” means the issuance of (a) options to purchase shares of Common
Stock to employees, officers or directors of the Company, not to exceed 500,000
options in any one fiscal year pursuant to any stock or option plan duly adopted
by the Board of Directors of the Company or a majority of the members of a
committee of non-employee directors established for such purpose, (b) shares of
Common Stock issuable upon exercise, conversion or pursuant to the terms of the
Securities, or convertible securities, options or warrants issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise, exchange or conversion price of any such
securities, (c) shares issued to unaffiliated third parties for legal, financial
or other services provided to the Company not to exceed 500,000 shares in the
aggregate during any 12-month period , and (d) securities issued pursuant to
acquisitions or strategic transaction, provided that any such issuance shall
only be to a person which is, itself or through its subsidiaries, an operating
company in a business synergistic with the business of the Company and Mount Tam
and in which the Company and Mount Tam receive benefits in addition to the
investment of funds, but shall not include a transaction in which the Company or
Mount Tam is issuing securities primarily for the purpose of raising capital or
to an entity whose primary business is investing in securities.

 

“Fundamental Transaction” shall have the meaning set forth in Section 5(e).

 

“Interest Notice Period” shall have the meaning set forth in Section 2(a).

 

“Interest Payment Date” shall have the meaning set forth in Section 2(a).

 

“Late Fees” shall have the meaning set forth in Section 2(d).

 

“Majority Purchasers” shall mean holders of 50% of the then outstanding
principal amount of the Notes, so long as such 50% includes Puritan Partners LLC
as lead investor.

 

“Mandatory Default Amount” means the sum of (a) 125% of the then outstanding
principal amount of the Note, (b) accrued but unpaid interest through maturity
and (c) all liquidated damages and other amounts due in respect of the Note.

 

“Monthly Conversion Period” shall have the meaning set forth in Section 6(b)
hereof.

 

“Monthly Conversion Price” shall have the meaning set forth in Section 6(b)
hereof.

 

“Monthly Redemption” means the redemption of this Note pursuant to Section 6(b)
hereof.

 

“Monthly Redemption Amount” means, as to a Monthly Redemption, the product of
(i) 115% and (ii) one nineth of the original principal amount, plus accrued but
unpaid interest, liquidated damages and any other amounts then owing to the
Holder in respect of this Note.

 

“Monthly Redemption Date” means the 15th of each month, commencing immediately
upon February 15, 2020 and terminating upon the full redemption of this Note.

 

“Monthly Redemption Notice” shall have the meaning set forth in Section 6(b)
hereof.

 

“New York Courts” shall have the meaning set forth in Section 9(d).

 

“Notice of Conversion” shall have the meaning set forth in Section 4(a).

 

“Optional Redemption” shall have the meaning set forth in Section 6(a).

 

“Optional Redemption Amount” means (i) 110% of the principal amount thereof plus
any unpaid accrued interest to the date of repayment if repaid within two months
after the issuance date of the Notes, (ii) at 115% of the principal amount
thereof plus any unpaid accrued interest to the date of repayment if repaid
after the second and prior to the fourth month after issuance and (iii) at 120%
of the principal amount thereof plus any unpaid accrued interest to the date of
repayment if after the first four months after issuance, plus in each case, all
other liquidated and other amounts due in respect of the Note.

 



 -4- 

 

 

“Optional Redemption Date” shall have the meaning set forth in Section 6(a).

 

“Optional Redemption Notice” shall have the meaning set forth in Section 6(a).

 

“Optional Redemption Notice Date” shall have the meaning set forth in Section
6(a).

 

“Optional Redemption Period” shall have the meaning set forth in Section 6(a).

 

“Original Issue Date” means the date of the first issuance of the Notes,
regardless of any transfers of any Note and regardless of the number of
instruments which may be issued to evidence such Notes.

 

“Permitted Indebtedness” means (a) the indebtedness evidenced by the Notes, (b)
lease obligations and purchase money indebtedness of up to $50,000, in the
aggregate, incurred in connection with the acquisition of capital assets and
lease obligations with respect to newly acquired or leased assets and (c)
indebtedness that is expressly subordinate to the Notes pursuant to a written
subordination agreement with the Purchasers that is acceptable to each Purchaser
in its sole and absolute discretion.

 

“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP; (b) Liens imposed by law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Lien; and (c) Liens
incurred in connection with Permitted Indebtedness under clause (a) thereunder;
and (d) Liens incurred in connection with Permitted Indebtedness under clause
(b) thereunder, provided that such Liens are not secured by assets of the
Company or its Subsidiaries other than the assets so acquired or leased.

 

“Purchase Agreement” means the Securities Purchase Agreement, dated as of
November __, 2019 among the Company, Mount Tam and the original Holders, as
amended, modified or supplemented from time to time in accordance with its
terms.

 

“Qualified Offering” means an offering of equity or debt securities for gross
proceeds to the Company of not less than $3.0 million.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of the Purchase Agreement, among the Company, Mount Tam and the
original Holders, as amended, modified or supplemented from time to time in
accordance with its terms.

 

“Registration Statement” means a registration statement that registers the
resale of all Conversion Shares and Interest Conversion Shares and the 300,000
shares of the Holder, names the Holder as a “selling stockholder” therein, and
meets the requirements of the Registration Rights Agreement.

 



 -5- 

 

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Share Delivery Date” shall have the meaning set forth in Section 4(d)(ii).

 

“Subsidiary” shall have the meaning set forth in the Purchase Agreement.

 

“Trading Day” means a day on which the New York Stock Exchange is open for
business.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the
New York Stock Exchange, the NYSE MKT LLC, any trading platform maintained by
OTC Markets, Inc., including, but not limited to, the OTCQX, OTCQB and Pink Open
Markets.

 

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)); (b) if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company.

 

Section 2. Interest.

 

a) Payment of Interest in Cash or Kind. The Company shall pay interest to the
Holder on the aggregate unconverted and then outstanding principal amount of
this Note at the rate of 10% per annum, payable monthly, on the 15th calendar
day of each month, beginning on the first such date after the Original Issue
Date, on each Monthly Redemption Date (as to that principal amount then being
redeemed), on each Conversion Date (as to that principal amount then being
converted), on each Optional Redemption Date (as to that principal amount then
being redeemed) and on the Maturity Date (each such date, an “Interest Payment
Date”) (if any Interest Payment Date is not a Business Day, then the applicable
payment shall be due on the next succeeding Business Day), in cash or, at the
option of the Company, in freely tradable shares of Mount TAM common stock at a
25% discount to the 3 lowest closing prices of the common stock for the 20
trading days prior to the Interest Payment Date; provided, however, payment in
shares of Mount Tam common stock may only occur if during the 10 Trading Days
immediately prior to the applicable Interest Payment Date all of the Equity
Conditions have been met, previous and the Company shall have given the Holder
notice in accordance with the notice requirements set forth below.

 

b) Interest Calculations. Interest shall be calculated on the basis of a 360-day
year, consisting of twelve 30 calendar day periods, and shall accrue daily
commencing on the Original Issue Date until payment in full of the outstanding
principal, together with all accrued and unpaid interest, liquidated damages and
other amounts which may become due hereunder, has been made. Interest hereunder
will be paid to the Person in whose name this Note is registered on the records
of the Company regarding registration and transfers of this Note (the “Note
Register”).

 



 -6- 

 

 

c) Late Fee. All overdue accrued and unpaid principal and interest to be paid
hereunder shall entail a late fee at an interest rate equal to the lesser of 18%
per annum or the maximum rate permitted by applicable law (the “Late Fees”)
which shall accrue daily from the date such interest is due hereunder through
and including the date of actual payment in full.

 

Section 3.  Registration of Transfers and Exchanges.

 

a) Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same. No service charge will be payable for such
registration of transfer or exchange.

 

b) Investment Representations. This Note has been issued subject to certain
investment representations of the original Holder set forth in the Purchase
Agreement and may be transferred or exchanged only in compliance with the
Purchase Agreement and applicable federal and state securities laws and
regulations.

 

c) Reliance on Note Register. Prior to due presentment for transfer to the
Company of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the Note Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.

 

Section 4.  Conversion.

 

a) Voluntary Conversion. At any time after the Original Issue Date until this
Note is no longer outstanding, this Note shall be convertible, in whole or in
part, into shares of common stock, par value $0.0001 per share, of Mount Tam
(the “Common Stock”) at the option of the Holder, at any time and from time to
time (subject to the conversion limitations set forth in Section 4(c) hereof).
The Holder shall effect conversions by delivering to the Company and Mount Tam a
Notice of Conversion, the form of which is attached hereto as Annex A (each, a
“Notice of Conversion”), specifying therein the principal amount of this Note to
be converted and the date on which such conversion shall be effected (such date,
the “Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
is deemed delivered hereunder. To effect conversions hereunder, the Holder shall
not be required to physically surrender this Note to the Company unless the
entire principal amount of this Note, plus all accrued and unpaid interest
thereon, has been so converted. Conversions hereunder shall have the effect of
lowering the outstanding principal amount of this Note in an amount equal to the
applicable conversion. The Holder and the Company shall maintain records showing
the principal amount(s) converted and the date of such conversion(s). The
Company may deliver an objection to any Notice of Conversion within 1 Business
Day of delivery of such Notice of Conversion. In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error. The Holder, and any assignee by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted principal amount of this Note may be less than the amount stated on
the face hereof. For purposes of Section 4, references to the Company shall
include Mount Tam.

 

b) Conversion Price. The conversion price in effect on any Conversion Date shall
(subject to adjustment as required herein) be equal to the lesser of (1)
$1.50/share (subsequent to the Reverse Merger and the associated 100/1 reverse
stock split); and (2) the lowest of (i) a 30% discount to the 3 lowest closing
prices of the Mount Tam Common Stock for the 10 days ending on the day prior to
the conversion notice, and (iii) a 30% discount to the three lowest closing
prices of the Mount Tam Common Stock for the 10 days ending on the thirtieth day
subsequent to the reverse merger with Mount (collectively, the “Conversion
Price”).

 



 -7- 

 

 

c) Conversion Limitations. The Company shall not effect any conversion of this
Note, and a Holder shall not have the right to convert any portion of this Note,
to the extent that after giving effect to the conversion set forth on the
applicable Notice of Conversion, the Holder (together with the Holder’s
Affiliates, and any other person or entity acting as a group together with the
Holder or any of the Holder’s Affiliates) would beneficially own in excess of
the Beneficial Ownership Limitation (as defined below). For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon conversion of this Note with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which are
issuable upon (A) conversion of the remaining, unconverted principal amount of
this Note beneficially owned by the Holder or any of its Affiliates and (B)
exercise or conversion of the unexercised or unconverted portion of any other
securities of the Company subject to a limitation on conversion or exercise
analogous to the limitation contained herein (including, without limitation, any
other Notes) beneficially owned by the Holder or any of its Affiliates. Except
as set forth in the preceding sentence, for purposes of this Section 4(c),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. To the extent
that the limitation contained in this Section 4(c) applies, the determination of
whether this Note is convertible (in relation to other securities owned by the
Holder together with any Affiliates) and of which principal amount of this Note
is convertible shall be in the sole discretion of the Holder, and the submission
of a Notice of Conversion shall be deemed to be the Holder’s determination of
whether this Note may be converted (in relation to other securities owned by the
Holder together with any Affiliates) and which principal amount of this Note is
convertible, in each case subject to the Beneficial Ownership Limitation. To
ensure compliance with this restriction, the Holder will be deemed to represent
to the Company each time it delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this paragraph and the
Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 4(c), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as stated in the most recent of the following: (A) the Company’s most recent
periodic or annual report, as the case may be; (B) a more recent public
announcement by the Company; or (C) a more recent notice by the Company or the
Company’s or Mount Tam’s transfer agent setting forth the number of shares of
Common Stock outstanding. Upon the written or oral request of a Holder, the
Company shall within two Trading Days confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company or Mount Tam,
including this Note, by the Holder or its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder. The Holder, upon
not less than 61 days’ prior notice to the Company and Mount Tam, may increase
or decrease the Beneficial Ownership Limitation provisions of this Section 4(c),
provided that the Beneficial Ownership Limitation in no event exceeds 9.99% of
the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock upon conversion of this Note
held by the Holder and the Beneficial Ownership Limitation provisions of this
Section 4(c) shall continue to apply. Any such increase or decrease will not be
effective until the 61st day after such notice is delivered to the Company and
Mount Tam. The Beneficial Ownership Limitation provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 4(c) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation contained herein or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Note.

 



 -8- 

 

 

d) Mechanics of Conversion.

 

i. Conversion Shares Issuable Upon Conversion of Principal Amount. The number of
Conversion Shares issuable upon a conversion hereunder shall be determined by
the quotient obtained by dividing (x) the outstanding principal amount of this
Note to be converted by (y) the Conversion Price.

 

ii. Delivery of Certificate Upon Conversion. Not later than two Trading Days
after each Conversion Date (the “Share Delivery Date”), the Company shall
deliver, or cause to be delivered, to the Holder (A) a certificate or
certificates representing the Conversion Shares which, on or after the earlier
of (i) the six month anniversary of the Original Issue Date or (ii) the
Effective Date, shall be free of restrictive legends and trading restrictions
(other than those which may then be required by the Purchase Agreement)
representing the number of Conversion Shares being acquired upon the conversion
of this Note and (B) a bank check in the amount of accrued and unpaid interest.
On or after the earlier of (i) the six month anniversary of the Original Issue
Date or (ii) the Effective Date, the Company and Mount Tam shall use its best
efforts to deliver any certificate or certificates required to be delivered by
the Company and Mount Tam under this Section 4(d) electronically through the
Depository Trust Company or another established clearing corporation performing
similar functions.

 

iii. Failure to Deliver Certificates. If in the case of any Notice of Conversion
such certificate or certificates are not delivered to or as directed by the
applicable Holder by the second Trading Day after the Conversion Date, the
Holder shall be entitled to elect by written notice to the Company at any time
on or before its receipt of such certificate or certificates, to rescind such
Conversion, in which event the Company shall promptly return to the Holder any
original Note delivered to the Company and the Holder shall promptly return to
Mount Tam the Common Stock certificates representing the principal amount of
this Note unsuccessfully tendered for conversion to the Company.

 

iv. Obligation Absolute; Partial Liquidated Damages. The Company’s and Mount
Tam’s obligations to issue and deliver the Conversion Shares upon conversion of
this Note in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company or Mount Tam to the Holder in connection with the
issuance of such Conversion Shares; provided, however, that such delivery shall
not operate as a waiver by the Company or Mount Tam of any such action the
Company or Mount Tam may have against the Holder. In the event the Holder of
this Note shall elect to convert any or all of the outstanding principal amount
hereof, neither the Company nor Mount Tam may refuse conversion based on any
claim that the Holder or anyone associated or affiliated with the Holder has
been engaged in any violation of law, agreement or for any other reason, unless
an injunction from a court, on notice to Holder, restraining and or enjoining
conversion of all or part of this Note shall have been sought and obtained, and
the Company or Mount Tam posts a surety bond for the benefit of the Holder in
the amount of 130% of the outstanding principal amount of this Note, which is
subject to the injunction, which bond shall remain in effect until the
completion of arbitration/litigation of the underlying dispute and the proceeds
of which shall be payable to the Holder to the extent it obtains judgment. In
the absence of such injunction, the Company or Mount Tam shall issue Conversion
Shares or, if applicable, cash, upon a properly noticed conversion. If the
Company or Mount Tam fails for any reason to deliver to the Holder such
certificate or certificates pursuant to Section 4(d)(ii) by the second Trading
Day after the Conversion Date, the Company and Mount Tam shall pay to the
Holder, in cash, as liquidated damages and not as a penalty, for each $1,000 of
principal amount being converted, $10 per Trading Day (increasing to $20 per
Trading Day on the fifth (5th) Trading Day after such liquidated damages begin
to accrue) for each Trading Day after such second (2nd) Trading Day until such
certificates are delivered. Nothing herein shall limit a Holder’s right to
pursue actual damages or declare an Event of Default pursuant to Section 8
hereof for the Company’s or Mount Tam’s failure to deliver Conversion Shares
within the period specified herein and the Holder shall have the right to pursue
all remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

 



 -9- 

 

 

v. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver to the Holder such certificate or
certificates by the Share Delivery Date pursuant to Section 4(d)(ii), and if
after such Share Delivery Date the Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Conversion Shares which the Holder was entitled to
receive upon the conversion relating to such Share Delivery Date (a “Buy-In”),
then the Company and Mount Tam shall (A) pay in cash to the Holder (in addition
to any other remedies available to or elected by the Holder) the amount by which
(x) the Holder’s total purchase price (including any brokerage commissions) for
the Common Stock so purchased exceeds (y) the product of (1) the aggregate
number of shares of Common Stock that the Holder was entitled to receive from
the conversion at issue multiplied by (2) the actual sale price at which the
sell order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Note in a principal amount equal to the principal amount of
the attempted conversion or deliver to the Holder the number of shares of Common
Stock that would have been issued if the Company and Mount Tam had timely
complied with its delivery requirements under Section 4(d)(ii). For example, if
the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of this Note with respect
to which the actual sale price of the Conversion Shares (including any brokerage
commissions) giving rise to such purchase obligation was a total of $10,000
under clause (A) of the immediately preceding sentence, the Company and Mount
Tam shall be required to pay the Holder $1,000. The Holder shall provide the
Company and Mount Tam written notice indicating the amounts payable to the
Holder in respect of the Buy-In and, upon request of the Company and Mount Tam,
evidence of the amount of such loss. Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s and Mount Tam’s failure to
timely deliver certificates representing shares of Common Stock upon conversion
of this Note as required pursuant to the terms hereof.

 

vi. Reservation of Shares Issuable Upon Conversion. The Company and Mount Tam
each covenants that it will at all times reserve and keep available out of its
authorized and unissued shares of Common Stock for the sole purpose of issuance
upon conversion of this Note, as herein provided, free from preemptive rights or
any other actual contingent purchase rights of Persons other than the Holder
(and the other holders of the Notes), not less than five times such aggregate
number of shares of the Common Stock as shall (subject to the terms and
conditions set forth in the Purchase Agreement) be issuable (taking into account
the adjustments and restrictions of Section 5) upon the conversion of the
outstanding principal amount of this Note and payment of interest hereunder. The
Company and Mount Tam each covenants that all shares of Common Stock that shall
be so issuable shall, upon issue, be duly authorized, validly issued, fully paid
and nonassessable and, if the Registration Statement is then effective under the
Securities Act, shall be registered for public sale in accordance with such
Registration Statement.

 

vii. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Note. As to any fraction of a
share which Holder would otherwise be entitled to purchase upon such conversion,
the Company and Mount Tam shall at its election, either pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Conversion Price or round up to the next whole share.

 



 -10- 

 

 

viii. Transfer Taxes. The issuance of certificates for shares of the Common
Stock on conversion of this Note shall be made without charge to the Holder
hereof for any documentary stamp or similar taxes that may be payable in respect
of the issue or delivery of such certificates, provided that, the Company and
Mount Tam shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note so converted and
the Company and Mount Tam shall not be required to issue or deliver such
certificates unless or until the person or persons requesting the issuance
thereof shall have paid to the Company and Mount Tam the amount of such tax or
shall have established to the satisfaction of the Company and Mount Tam that
such tax has been paid.

 

Section 5. Certain Adjustments.

 

a) Stock Dividends and Stock Splits. If the Company or Mount Tam, at any time
while this Note is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any Common Stock Equivalents (which, for avoidance of doubt,
shall not include any shares of Common Stock issued by the Company upon
conversion of, or payment of interest on, the Notes), (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of a reverse stock split) outstanding shares of
Common Stock into a smaller number of shares or (iv) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
the Company, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding any
treasury shares of the Company or Mount Tam) outstanding immediately before such
event and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustment made pursuant to this
Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification. For purposes of Section 5,
references to the Company shall include Mount Tam.

 

b) Subsequent Equity Sales. If, at any time while this Note is outstanding, the
Company or any Subsidiary or Mount Tam, as applicable, sells or grants any
option to purchase or sells or grants any right to reprice, or otherwise
disposes of or issues (or announces any sale, grant or any option to purchase or
other disposition), any common stock or common stock equivalents entitling any
Person to acquire shares of common stock at an effective price per share that is
lower than the then Conversion Price (such lower price, the “Base Conversion
Price” and such issuances, collectively, a “Dilutive Issuance”) (if the holder
of the common stock or common stock equivalents so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which are issued in connection with such issuance,
be entitled to receive shares of common stock at an effective price per share
that is lower than the Conversion Price, such issuance shall be deemed to have
occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Conversion Price shall be reduced to equal the Base
Conversion Price. Such adjustment shall be made whenever such common stock or
common stock equivalents are issued. Notwithstanding the foregoing, no
adjustment will be made under this Section 5(b) in respect of an Exempt
Issuance. If the Company or Mount Tam enters into a Variable Rate Transaction,
despite the prohibition set forth in the Purchase Agreement, the Company shall
be deemed to have issued common stock or common stock equivalents at the lowest
possible conversion price at which such securities may be converted or
exercised. The Company and Moount Tam shall notify the Holder in writing, no
later than 1 Business Day following the issuance of any Common Stock or Common
Stock Equivalents subject to this Section 5(b), indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price and other pricing terms (such notice, the “Dilutive Issuance Notice”). For
purposes of clarification, whether or not the Company or Mount Tam provides a
Dilutive Issuance Notice pursuant to this Section 5(b), upon the occurrence of
any Dilutive Issuance, the Holder is entitled to receive a number of Conversion
Shares based upon the Base Conversion Price on or after the date of such
Dilutive Issuance, regardless of whether the Holder accurately refers to the
Base Conversion Price in the Notice of Conversion.

 



 -11- 

 

 

c) Subsequent Rights Offerings. If the Company or Mount Tam, at any time while
the Note is outstanding, shall issue rights, options or warrants to all holders
of Common Stock (and not to Holders) entitling them to subscribe for or purchase
shares of Common Stock at a price per share that is lower than the VWAP on the
record date referenced below, then the Conversion Price shall be multiplied by a
fraction of which the denominator shall be the number of shares of the Common
Stock outstanding on the date of issuance of such rights or warrants plus the
number of additional shares of Common Stock offered for subscription or
purchase, and of which the numerator shall be the number of shares of the Common
Stock outstanding on the date of issuance of such rights or warrants plus the
number of shares which the aggregate offering price of the total number of
shares so offered (assuming delivery to the Company or Mount Tam in full of all
consideration payable upon exercise of such rights, options or warrants) would
purchase at such VWAP. Such adjustment shall be made whenever such rights or
warrants are issued, and shall become effective immediately after the record
date for the determination of stockholders entitled to receive such rights,
options or warrants.

 

d) Pro Rata Distributions. If the Company or Mount Tam, at any time while this
Note is outstanding, distributes to all holders of Common Stock (and not to the
Holders) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security
(other than the Common Stock, which shall be subject to Section 5(b)), then in
each such case the Conversion Price shall be adjusted by multiplying such
Conversion Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the VWAP determined as of the record
date mentioned above, and of which the numerator shall be such VWAP on such
record date less the then fair market value at such record date of the portion
of such assets or evidence of indebtedness so distributed applicable to 1
outstanding share of the Common Stock as determined by the Board of Directors of
the Company or Mount Tam in good faith. In either case the adjustments shall be
described in a statement delivered to the Holder describing the portion of
assets or evidences of indebtedness so distributed or such subscription rights
applicable to 1 share of Common Stock. Such adjustment shall be made whenever
any such distribution is made and shall become effective immediately after the
record date mentioned above.

 

e) Fundamental Transaction. If, at any time while this Note is outstanding, (i)
the Company or Mount Tam effects any merger or consolidation of the Company or
Mount Tam with or into another Person, (ii) the Company or Mount Tam effects any
sale of all or substantially all of its assets in one transaction or a series of
related transactions, (iii) any tender offer or exchange offer (whether by the
Company or Mount Tam or another Person) is completed pursuant to which holders
of Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (iv) the Company or Mount Tam effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then, upon any subsequent conversion of this Note, the Holder shall have the
right to receive, for each Conversion Share that would have been issuable upon
such conversion immediately prior to the occurrence of such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of 1 share of Common Stock (the “Alternate Consideration”). For
purposes of any such conversion, the determination of the Conversion Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of 1 share of Common Stock
in such Fundamental Transaction, and the Company shall apportion the Conversion
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
conversion of this Note following such Fundamental Transaction. To the extent
necessary to effectuate the foregoing provisions, any successor to the Company
or surviving entity in such Fundamental Transaction shall issue to the Holder a
new Note consistent with the foregoing provisions and evidencing the Holder’s
right to convert such Note into Alternate Consideration. The terms of any
agreement pursuant to which a Fundamental Transaction is effected shall include
terms requiring any such successor or surviving entity to comply with the
provisions of this Section 5(e) and insuring that this Note (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.

 



 -12- 

 

 

f) Calculations. All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 5, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Company or Mount Tam) issued
and outstanding.

 

g) Notice to the Holder.

 

i. Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 5, the Company and Mount Tam shall
promptly deliver to each Holder a notice setting forth the Conversion Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.

 

ii. Notice to Allow Conversion by Holder. If (A) the Company or Mount Tam shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company or Mount Tam shall declare a special nonrecurring cash
dividend on or a redemption of the Common Stock, (C) the Company or Mount Tam
shall authorize the granting to all holders of the Common Stock of rights or
warrants to subscribe for or purchase any shares of capital stock of any class
or of any rights, (D) the approval of any stockholders of the Company or Mount
Tam shall be required in connection with any reclassification of the Common
Stock, any consolidation or merger to which the Company or Mount Tam is a party,
any sale or transfer of all or substantially all of the assets of the Company or
Mount Tam, of any compulsory share exchange whereby the Common Stock is
converted into other securities, cash or property or (E) the Company or Mount
Tam shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Company or Mount Tam, then, in each case, the
Company or Mount Tam shall cause to be filed at each office or agency maintained
for the purpose of conversion of this Note, and shall cause to be delivered to
the Holder at its last address as it shall appear upon the Note Register, at
least twenty (20) calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange, provided that the failure to deliver such notice or any defect
therein or in the delivery thereof shall not affect the validity of the
corporate action required to be specified in such notice. The Holder is entitled
to convert this Note during the 20-day period commencing on the date of such
notice through the effective date of the event triggering such notice.

 



 -13- 

 

 

Section 6. Redemption; Automatic Conversion.

 

a) Optional Redemption at Election of Company. Subject to the provisions of this
Section 6(a), at any time after Original Issue Date, the Company may, deliver a
written notice to the Holder (an “Optional Redemption Notice” and the date such
notice is deemed delivered hereunder, the “Optional Redemption Notice Date”) of
its irrevocable election to redeem all of the then outstanding principal amount
of this Note for cash in an amount equal to the Optional Redemption Amount on
the 20th Trading Day following the Optional Redemption Notice Date (such date,
the “Optional Redemption Date”, such 20 Trading Day period, the “Optional
Redemption Period” and such redemption, the “Optional Redemption”). The Optional
Redemption Amount is payable in full on the Optional Redemption Date. The
Company and Mount Tam covenant and agrees that it will honor all Notices of
Conversion tendered from the time of delivery of the Optional Redemption Notice
through the date all amounts owing thereon are due and paid in full. The
Company’s determination to pay an Optional Redemption in cash shall be applied
ratably to all of the holders of the then outstanding Notes based on their (or
their predecessor’s) initial purchases of Notes pursuant to the Purchase
Agreement. In the event of any such attempt to repay the Notes, the Holder shall
have the right to convert the Notes prior to the date of any such prepayment in
accordance with the conversion mechanics set forth herein.

 

b) Monthly Redemption. On each Monthly Redemption Date, the Company shall redeem
the Monthly Redemption Amount (the “Monthly Redemption”). The Monthly Redemption
Amount payable on each Monthly Redemption Date shall be paid in cash or, subject
to the Equity Conditions (as described below) in freely tradable shares of
Common Stock (pursuant to Rule 144 or otherwise) at a 25% discount to the 3
lowest closing prices in the 20 trading days prior to the Monthly Redemption
Date. Upon the agreement of the Company and the Holder, the amortizations may be
accelerated. The Company shall require Investors’ consent to issue more than 15%
of the Company’s or Mount Tam’s trading volume in common stock a given month.
Holder may convert, pursuant to Section 4(a), any principal amount of this Note
subject to a Monthly Redemption at any time prior to the date that the Monthly
Redemption Amount, plus accrued but unpaid interest, liquidated damages and any
other amounts then owing to the Holder are due and paid in full. Any principal
amount of this Note converted during the applicable Monthly Conversion Period in
excess of the Monthly Redemption Amount shall be applied against the last
principal amount of this Note scheduled to be redeemed hereunder, in reverse
time order from the Maturity Date. The Company and Mount Tam covenants and
agrees that it will honor all Notices of Conversion tendered up until such
amounts are paid in full. The Company’s determination to pay a Monthly
Redemption shall be applied ratably to all of the holders of the then
outstanding Notes based on their (or their predecessor’s) initial purchases of
Notes pursuant to the Purchase Agreement.

 

c) Redemption Procedure. The payment of cash or Common Stock pursuant to an
Optional Redemption or a Monthly Redemption shall be payable on the Optional
Redemption Date and Monthly Redemption Date, as applicable. If any portion of
the payment pursuant to an Optional Redemption or Monthly Redemption shall not
be paid by the Company by the applicable due date, interest shall accrue thereon
at an interest rate equal to the lesser of 18% per annum or the maximum rate
permitted by applicable law until such amount is paid in full. Notwithstanding
anything herein contained to the contrary, if any portion of the Optional
Redemption Amount or Monthly Redemption Amount remains unpaid after such date,
the Holder may elect, by written notice to the Company given at any time
thereafter, to invalidate such Optional Redemption or Monthly Redemption, ab
initio, and, with respect to the Company’s failure to honor the Optional
Redemption, the Company shall have no further right to exercise such Optional
Redemption. Notwithstanding anything to the contrary in this Section 6, the
Company’s determination to redeem in cash or its elections under Section 6(b)
shall be applied ratably among the Holders of Notes. The Holder may elect to
convert the outstanding principal amount of the Note pursuant to Section 4 prior
to actual payment in cash for any redemption under this Section 6 by the
delivery of a Notice of Conversion to the Company.

 

d) Fractional Shares. No fractional shares are to be issued upon the conversion
of this Note, but rather the number of shares of Common Stock to be issued shall
be rounded to the nearest whole number. To the extent that rounding up to the
nearest whole number would result in a violation of Section 4(d)(vi), the
Company shall pay the applicable converting Holder an amount in cash equal to
the fractional share amount multiplied by the Closing Bid Price for the Common
Stock on the such date of conversion.

 



 -14- 

 

 

e) Most Favored Nation. During the term of the Note, if the Company or Mount Tam
engages in any future financing transactions with a third party investor, the
Company and Mount Tam will provide the Holder with written notice (the “MFN
Notice”) thereof promptly but in no event less than 10 days prior to closing any
financing transactions. Included with the MFN Notice shall be a copy of all
documentation relating to such financing transaction and shall include, upon
written request of the Holder, any additional information related to such
subsequent investment as may be reasonably requested by the Holder. In the event
the Holder determines that the terms of the subsequent investment are preferable
to the terms of the Securities of the Company issued to the Holder pursuant to
the terms of the Purchase Agreement, the Holder will notify the Company in
writing. Promptly after receipt of such written notice from the Holder, the
Company and Mount Tam agrees to amend and restate the Securities, and, as
necessary, adjust the number of bonus shares, to be identical to the instruments
evidencing the subsequent investment and any bonus shares issued in connection
therewith.

 

f) Mandatory Prepayment. The Company shall be required to offer to prepay in
cash the aggregate principal amount of the Notes at 120% of the principal amount
thereof plus any unpaid accrued interest to the prepayment date, (i) on the sale
of assets of the Company or its Subsidiaries or Mount Tam, or (ii) upon a Change
of Control Transaction, or (iii) on a Qualified Offering of the Company or Mount
Tam. In such an event, the Investor(s) shall have the right to convert the Notes
prior to the date of any such prepayment in accordance with any of the
conversion mechanics as set forth herein.

 

Section 7. Negative Covenants. As long as any portion of this Note remains
outstanding, unless the holders of at least 67% in principal amount of the then
outstanding Notes shall have otherwise given prior written consent, the Company
shall not, and shall not permit any of its subsidiaries (whether or not a
Subsidiary on the Original Issue Date) to, directly or indirectly:

 

a) other than Permitted Indebtedness, enter into, create, incur, assume,
guarantee or suffer to exist any indebtedness for borrowed money of any kind,
including, but not limited to, a guarantee, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;

 

b) other than Permitted Liens, enter into, create, incur, assume or suffer to
exist any Liens of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom;

 

c) amend its charter documents, including, without limitation, its certificate
of incorporation and bylaws, in any manner that materially and adversely affects
any rights of the Holder;

 

d) repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its Common Stock or Common Stock
Equivalents of Mount Tam, the Company or its Subsidiaries other than as to (i)
the Conversion Shares as permitted or required under the Transaction Documents
and (ii) repurchases of Common Stock or Common Stock Equivalents of Mount Tam or
the Company departing officers and directors of the Company, provided that such
repurchases shall not exceed an aggregate of $50,000 for all officers and
directors during the term of this Note;

 

e) repay, repurchase or offer to repay, repurchase or otherwise acquire, or pay
any interest on any Indebtedness, other than the Notes if on a pro-rata basis,
other than regularly scheduled interest payments of the equipment loans and
specified merchant cash advances as such instruments are in effect as of the
Original Issue Date, provided that such payments shall not be permitted if, at
such time, or after giving effect to such payment, any Event of Default exist or
occur;

 



 -15- 

 

 

f) pay cash dividends or distributions on any equity securities of the Company
its subsidiaries or Mount Tam;

 

g) enter into any transaction with any Affiliate of the Company or Mount Tam
which would be required to be disclosed in any public filing with the
Commission, unless such transaction is made on an arm’s-length basis and
expressly approved by a majority of the disinterested directors of the Company
or Mount (even if less than a quorum otherwise required for board approval); or

 

h) enter into any agreement with respect to any of the foregoing.

 

Section 8. Events of Default.

 

a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

i. any default in the payment of (A) the principal amount of any Note or (B)
interest, liquidated damages and other amounts owing to a Holder on any Note, as
and when the same shall become due and payable (whether on a Conversion Date or
the Maturity Date or by acceleration or otherwise) which default, solely in the
case of an interest payment or other default under clause (B) above, is not
cured within 5 Trading Days;

 

ii. the Company, nay of its Subsidiaries or Mount Tam shall fail to observe or
perform any other covenant or agreement contained in the Notes (other than a
breach by Mount Tam of its obligations to deliver shares of Common Stock to the
Holder upon conversion, which breach is addressed in clause (xi) below) which
failure is not cured, if possible to cure, within the earlier to occur of (A) 5
Trading Days after notice of such failure sent by the Holder or by any other
Holder to the Company and (B) 10 Trading Days after the Company or Mount Tam has
become or should have become aware of such failure;

 

iii. a default or event of default (subject to any grace or cure period provided
in the applicable agreement, document or instrument) shall occur under (A) any
of the Transaction Documents or (B) any other material agreement, lease,
document or instrument to which the Company or any Subsidiary or Mount Tam is
obligated (and not covered by clause (vi) below);

 

iv. any representation or warranty made in this Note, any other Transaction
Documents, any written statement pursuant hereto or thereto or any other report,
financial statement or certificate made or delivered to the Holder or any other
Holder shall be untrue or incorrect in any material respect as of the date when
made or deemed made;

 

v. the Company or any Significant Subsidiary (as such term is defined in Rule
1-02(w) of Regulation S-X) or Mount Tam shall be subject to a Bankruptcy Event;

 

vi. the Company or any Subsidiary or Mount Tam shall default on any of its
obligations under any mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced, any indebtedness for
borrowed money or money due under any long term leasing or factoring arrangement
that involves an obligation greater than $50,000, whether such indebtedness now
exists or shall hereafter be created;

 

vii. the Common Stock shall not be eligible for listing or quotation for trading
on a Trading Market and shall not be eligible to resume listing or quotation for
trading thereon within five Trading Days;

 



 -16- 

 

 

viii. the Company or Mount Tam shall be a party to any Change of Control
Transaction or Fundamental Transaction or shall agree to sell or dispose of all
or in excess of 50% of its assets in one transaction or a series of related
transactions (whether or not such sale would constitute a Change of Control
Transaction);

 

ix. Mount Tam does not meet the current public information requirements under
Rule 144 in respect of the Registrable Securities (as defined under the
Registration Rights Agreement);

 

x. if, during the Effectiveness Period (as defined in the Registration Rights
Agreement), either (a) the effectiveness of the Registration Statement lapses
for any reason or (b) the Holder shall not be permitted to resell Registrable
Securities (as defined in the Registration Rights Agreement) under the
Registration Statement for a period of more than 20 consecutive Trading Days or
30 non-consecutive Trading Days during any 12 month period; provided, however,
that if the Company or Mount Tam is negotiating a merger, consolidation,
acquisition or sale of all or substantially all of its assets or a similar
transaction and, in the written opinion of counsel to the Company, the
Registration Statement would be required to be amended to include information
concerning such pending transaction(s) or the parties thereto which information
is not available or may not be publicly disclosed at the time, the Company and
Mount Tam shall be permitted an additional 10 consecutive Trading Days during
any 12 month period pursuant to this Section 8(a)(x);

 

xi. Mount Tam shall fail for any reason to deliver certificates to a Holder
prior to the fifth Trading Day after a Conversion Date pursuant to Section 4(d)
or the Company or Mount Tam shall provide at any time notice to the Holder,
including by way of public announcement, of the Company’s or Mount Tam’s
intention to not honor requests for conversions of any Notes in accordance with
the terms hereof;

 

xii. any Person shall breach any agreement delivered to the initial Holders
pursuant to Section 2.2 of the Purchase Agreement; or

 

xiii. any monetary judgment, writ or similar final process shall be entered or
filed against the Company, any subsidiary, Mount Tam or any of their respective
property or other assets for more than $50,000, and such judgment, writ or
similar final process shall remain unvacated, unbonded or unstayed for a period
of 45 calendar days.

 

b) Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Note, plus accrued but unpaid interest,
liquidated damages and other amounts owing in respect thereof through the date
of acceleration, shall become, at the Holder’s election, immediately due and
payable in cash at the Mandatory Default Amount. Commencing 5 days after the
occurrence of any Event of Default that results in the eventual acceleration of
this Note, the interest rate on this Note shall accrue at an interest rate equal
to the lesser of 18% per annum or the maximum rate permitted under applicable
law. At Holder’s option, it shall be entitled to be paid in cash or from time to
time in common stock with the conversion price of the common stock equal to a
30% discount to the average of the three lowest closing prices of the common
stock for the 20 prior trading days. Upon the payment in full of the Mandatory
Default Amount, the Holder shall promptly surrender this Note to or as directed
by the Company. In connection with such acceleration described herein, the
Holder need not provide, and the Company hereby waives, any presentment, demand,
protest or other notice of any kind, and the Holder may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law. Such
acceleration may be rescinded and annulled by Holder at any time prior to
payment hereunder and the Holder shall have all rights as a holder of the Note
until such time, if any, as the Holder receives full payment pursuant to this
Section 8(b). No such rescission or annulment shall affect any subsequent Event
of Default or impair any right consequent thereon.

 



 -17- 

 

 

Section 9. Miscellaneous.

 

a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the Company
or Mount Tam, as the case may be, at the address set forth above, or such other
facsimile or electronic mail number or address as the Company or Mount Tam may
specify for such purpose by notice to the Holder delivered in accordance with
this Section 9(a). Any and all notices or other communications or deliveries to
be provided by the Company or Mount Tam hereunder shall be in writing and
delivered personally, by facsimile or electronic mail, or sent by a nationally
recognized overnight courier service addressed to each Holder at the facsimile
number or address of the Holder appearing on the books of the Company or Mount
Tam, or if no such facsimile number or address appears, at the principal place
of business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile or
electronic mail at the facsimile number or email address, as applicable,
specified on the signature page prior to 5:30 p.m. (New York City time), (ii)
the date immediately following the date of transmission, if such notice or
communication is delivered via facsimile or electronic mail at the facsimile
number or email address, as applicable, specified on the signature page between
5:30 p.m. (New York City time) and 11:59 p.m. (New York City time) on any date,
(iii) the second Business Day following the date of mailing, if sent by
nationally recognized overnight courier service or (iv) upon actual receipt by
the party to whom such notice is required to be given.

 

b) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, liquidated damages and accrued
interest, as applicable, on this Note at the time, place, and rate, and in the
coin or currency, herein prescribed. This Note is a direct debt obligation of
the Company. This Note ranks pari passu with all other Notes now or hereafter
issued under the terms set forth herein.

 

c) Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company.

 

d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof. Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.
If either party shall commence an action or proceeding to enforce any provisions
of this Note, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 



 -18- 

 

 

e) Waiver; Amendment. Any waiver by the Company, Mount Tam or the Holder of a
breach of any provision of this Note shall not operate as or be construed to be
a waiver of any other breach of such provision or of any breach of any other
provision of this Note. The failure of the Company, Mount Tam or the Holder to
insist upon strict adherence to any term of this Note on one or more occasions
shall not be considered a waiver or deprive that party of the right thereafter
to insist upon strict adherence to that term or any other term of this Note. Any
waiver by the Company, Mount Tam or the Holder must be in writing. No provision
of this Agreement may be waived or amended except in a written instrument
signed, in the case of amendments, by the Company, its Subsidiaries, Mount Tam
and the Majority Purchasers or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.

 

f) Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company and Mount Tam covenants (to the extent that it
may lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law or other law which would prohibit or forgive the Company or Mount
Tam from paying all or any portion of the principal of or interest on this Note
as contemplated herein, wherever enacted, now or at any time hereafter in force,
or which may affect the covenants or the performance of this indenture, and the
Company and Mount Tam (to the extent it may lawfully do so) hereby expressly
waives all benefits or advantage of any such law, and covenants that it will
not, by resort to any such law, hinder, delay or impede the execution of any
power herein granted to the Holder, but will suffer and permit the execution of
every such as though no such law has been enacted.

 

g) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

 

h) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.

 

i) Assumption. Any successor to the Company or Mount Tam or any surviving entity
in a Fundamental Transaction shall (i) assume, prior to such Fundamental
Transaction, all of the obligations of the Company or Mount Tam under this Note
and the other Transaction Documents pursuant to written agreements in form and
substance satisfactory to the Holder (such approval not to be unreasonably
withheld or delayed) and (ii) issue to the Holder a new Note of such successor
entity evidenced by a written instrument substantially similar in form and
substance to this Note, including, without limitation, having a principal amount
and interest rate equal to the principal amount and the interest rate of this
Note and having similar ranking to this Note, which shall be satisfactory to the
Holder (any such approval not to be unreasonably withheld or delayed). The
provisions of this Section 9(i) shall apply similarly and equally to successive
Fundamental Transactions and shall be applied without regard to any limitations
of this Note.

 

j) Senior Secured Obligation. The obligations of the Company and Mount Tam under
this Note are secured (i) by all assets of the Company and each Subsidiary and
Mount Tam pursuant to the Security Agreement, dated as of November __, 2019
between the Company, the Subsidiaries and the Holders and (ii) pursuant to
pledges of shares of the common stock of the Company and Mount Tam and all of
the shares of Ecoark Holdings, Inc. owned by the Principals pursuant to the
Pledge Agreement, dated as of November __, 2019 between the Principals and the
Holders.. The Notes are senior to all obligations (other than to certain
equipment debt and indebtedness owing to Alliance Bank with respect to which
they shall be pari passu in right of payment) of the Company, Mount Tam and the
Subsidiaries of the Company, respectively.

 

k. Guarantees. The obligations of the Company and Mount Tam under this Note are
guaranteed by the Principals of the Company and each Subsidiary and Mount Tam
pursuant to certain Guarantee Agreements, dated as of November __, 2019 between
such parties and the Holders.

 

*********************

 

(Signature Pages Follow)

 

 -19- 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

  BANNER MIDSTREAM CORP.        By:          Name: Jay Puchir   Title: Chief
Executive Officer   Facsimile No. for delivery of Notices: (843) 620-0754

 



  MTB CORP.         By:              Name:     Title:     Facsimile No. for
delivery of Notices:

 

 -20- 

 

 

ANNEX A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the 10% Senior Secured
Convertible Note of Banner Midstream Corp., a Delaware corporation (the
“Company”), due on November 15, 2020, into shares of common stock, par value
$0.0001 per share of MTB Corp. (the “Common Stock”), according to the conditions
hereof, as of the date written below. If shares are to be issued in the name of
a person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by Mount Tam in accordance therewith. No fee
will be charged to the holder for any conversion, except for such transfer
taxes, if any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company and Mount Tam that its ownership of the Common Stock
does not exceed the amounts determined in accordance with Section 13(d) of the
Exchange Act, specified under Section 4 of this Note.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:

 

Date to Effect Conversion:

 

Principal Amount of Notes to be Converted:

 

Payment of Interest in Common Stock __ yes __ no

 

If yes, $_____________of Interest Accrued on Account of Conversion at Issue.

 

Number of shares of Common Stock to be issued:

 

Signature:

 

Name:

 

Address:

 

Delivery Instructions:

 

 -21- 

 

 

Schedule 1

 

CONVERSION SCHEDULE

 

The 10% Original Issue Discount Senior Secured Convertible Note due on November
15, 2020 in the original principal amount of $1,666,666.67 is issued by Banner
Midstream Corp., a Delaware corporation. This Conversion Schedule reflects
conversions made under Section 4 of the above referenced Note.

 

Dated:

 



Date of Conversion (or for first entry, Original Issue Date)   Amount of
Conversion   Aggregate Principal Amount Remaining Subsequent To Conversion (or
original Principal Amount)   Company Attest                                    
     

 



 -22- 

 

